DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 13 is objected to because of the following informalities:  
The phrase “further comprising further comprising” is redundant. Appropriate correction is required.
Claim Rejections - 35 USC §§ 102 or 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3–6, 8–9, 11, 13 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Silvestro et al., US 2019/0255476 (“Silvestro”). Claims 2 and 12 are rejected under 35 U.S.C. 103 as being obvious over the prior art in view of Silvestro and Weber et al., US 2012/0198801 (“Weber”). Claims 7 and 14 are rejected under 35 U.S.C. 103 as being obvious over Silvestro in view of Kao et al., US 2004/0250518 (“Kao”). Claims 10 and 16 are rejected under 35 U.S.C. 103 as being obvious over Silvestro in view of Clements, US 8,580,004 (“Clements”). 
Claim 1 is directed to a vertically oriented dust collector configured to filter dry particulate matter from an air stream. The vertically oriented dust collector comprises a housing containing at least one cartridge. Each said cartridge comprises a filter pan having an opening. A filter is incorporated into the opening. The filter pan has at least one alignment opening. The housing further comprises at least one pair of rails oriented parallel to each other within the housing onto which each said cartridge is mounted. At least one alignment block is sized and shaped to correspond to the alignment opening of the filter pan. The alignment block is 
Silvestro discloses a vertically oriented dust collector 10 configured to filter dry particulate matter (i.e., dust) for an air stream. Silvestro Fig. 3, [0002]. The vertically oriented dust collector 10 comprises a housing (i.e., filter compartment 16) containing at least one cartridge 38. Id. at Fig. 3, [0028]. Each said cartridge 38 comprises a filter pan (i.e., filter flange 40) having an opening (i.e., central aperture 54). Id. at Fig. 6, [0034]. A filter 44 is incorporated into the opening 54. Id. at Fig. 6, [0034]. The filter pan 40 has at least one alignment opening (i.e., clamping depressions 72). Id. at Fig. 8, [0038]. The housing 16 further comprises at least one pair of rails 76 oriented parallel to each other within the housing 16 onto which each said cartridge 38 is mounted. Id. at Fig. 13, [0038]. At least one alignment block (i.e., filter clamps 78) is positioned such that when the cartridge 38 is installed in the housing 16, the alignment opening 72 of the filter pan 40 aligns with the alignment block 78. Id. at Fig. 10, [0038].

    PNG
    media_image1.png
    884
    1302
    media_image1.png
    Greyscale

Claim 2 is directed to the vertically oriented dust collector of claim 1. The opening is elliptical and the filter has an elliptical cross-section.
Silvestro does not disclose that the opening is elliptical and the filter 44 has an elliptical cross-section. 
In the analogous art of dust collectors, Weber discloses an elliptical opening 50 and a filter 52 with an elliptical cross-section. Weber Fig. 12, [0046]. It would have been obvious for the opening and the cross-section of filter 16 in the modified prior art to be elliptical as the shape is recognized in the dust collectors art as being suitable for the filter pan openings and filter cross-sections. 
Claim 3 
Silvestro discloses that the opening 54 is circular and the filter 44 has a circular cross-section. Silvestro Fig. 6, [0034]. 
Claim 4 is directed to the vertically oriented dust collector of claim 1. The housing contains four said cartridges.
Silvestro discloses that the housing 16 contains four cartridges 38. Silvestro Fig. 3, [0043]. 
Claim 5 is directed to the vertically oriented dust collector of claim 1. The housing contains two pairs of said rails. 
Silvestro discloses that the housing 16 contains two pairs of rails 76. Silvestro Fig. 13. 
Claim 6 is directed to the vertically oriented dust collector of claim 1. The housing contains two said alignment blocks for each pair of said rails.
Silvestro discloses that the housing 16 contains two alignment blocks 78 for each pair of the rails 76. Silverstro Fig. 10, [0038]. 
Claim 7 is directed to the vertically oriented dust collector of claim 1. The filter pan has mitered corners.
The prior art in view of Silvestro does not disclose that the filter pan has mitered corners.
However, in the analogous art of dust collection systems, Kao discloses a filter pan with mitered corners. Kao Fig. 4a. It would have been obvious for filter pan to have mitered corners as mitered corners are known in the dust collection art as being suitable for filter pans.

    PNG
    media_image2.png
    450
    927
    media_image2.png
    Greyscale

Claim 8 is directed to the vertically oriented dust collector of claim 1. The alignment block is configured such that improper installation of said cartridges into said housing prevents the operation of the vertically oriented dust collector.
Silvestro discloses that the design of alignment block 78 and alignment opening 72 prevents improper installation against tube sheet 34 as the operator will be unable to properly interlock the clamp handles if the clamps 78 is not located in the clamping depression 72. Silvestro [0038].
Claim 9 is directed to the vertically oriented dust collector of claim 1. The filter pan is a double walled pan that comprises a top pan and a bottom pan.
Silvestro discloses that the filter pan 40 has a lower clamping surface 48 (i.e., a “bottom pan”) and an upper gasketed sealing surface 50 (i.e., a “top pan”). Silvestro [0032].
Claim 10 is directed to the vertically oriented dust collector of claim 1. Each said cartridge further comprises a grounding clip.
Silvestro does not disclose that each cartridge 14 further comprises a grounding clip. 
However, in the analogous art of air filter cartridges, Clements discloses a filter cartridge 140 comprises a grounding clip 196. Clements Fig. 20, col. 12, ll. 40–49. Clements further discloses that the grounding clip 196 is installed to establish an electrical ground from the tube sheet 154 to the core 194 of the filter cartridge 140. Id. at ll. 44–49. It would have been obvious to include the grounding clip 196 of Clements on the filter cartridge 14 of the prior art for the benefits of establishing an electrical ground from the tube sheet to the core of filter cartridge 14. 
Claim 11 is directed to a cartridge for a vertically oriented dust collector. The vertically oriented dust collector comprises a filter pan having an opening. A filter incorporated into the opening. The filter pan has at least one alignment opening configured to align with an alignment block in the vertically oriented dust collector.
Silvestro discloses a cartridge 38 for a vertically oriented dust collector 10. Silvestro Fig. 3, [0027]–[0028]. The vertically oriented dust collector 10 comprises a filter pan (i.e., filter flange 40) has an opening (i.e., central aperture 54). Id. at Fig. 6, [0034]. A filter 44 is incorporated into the opening 54. Id. at Fig. 6, [0034]. The filter pan 0 has at least one alignment opening (i.e., clamping depressions 72) configured to align with an alignment block (i.e., filter clamps 78) in the vertically oriented dust collector 10. Id. at Figs, 8 and 10, [0038].  

    PNG
    media_image3.png
    745
    1293
    media_image3.png
    Greyscale

Claim 12 is directed to the cartridge of claim 11. The opening is elliptical and said filter has an elliptical cross-section.
Silvestro does not disclose that the opening is elliptical and the filter 44 has an elliptical cross-section. 
In the analogous art of dust collectors, Weber discloses an elliptical opening 50 and a filter 52 with an elliptical cross-section. Weber Fig. 12, [0046]. It would have been obvious for the opening and the cross-section of filter 16 in the modified prior art to be elliptical as the shape is recognized in the dust collectors art as being suitable for the filter pan openings and filter cross-sections. 
Claim 13 is directed to the cartridge of claim 11. The opening is circular and said filter has a circular cross-section.
Silvestro discloses that the opening 54 is circular and the filter 44 has a circular cross-section. Silvestro Fig. 6, [0034]. 
Claim 14 
Silvestro does not disclose that the filter pan has mitered corners.
However, in the analogous art of dust collection systems, Kao discloses a filter pan with mitered corners. Kao Fig. 4a. It would have been obvious for filter pan to have mitered corners as mitered corners are known in the dust collection art as being suitable for filter pans.
Claim 15 is directed to the cartridge of claim 11. The filter pan is a double walled pan that comprises a top pan and a bottom pan.
Silvestro discloses that the filter pan 40 has a lower clamping surface 48 (i.e., a “bottom pan”) and an upper gasketed sealing surface 50 (i.e., a “top pan”). Silvestro [0032]. 
Claim 16 is directed to the cartridge of claim 11. The cartridge further comprises a grounding clip.
Silvestro does not disclose that each cartridge 38 further comprises a grounding clip. 
However, in the analogous art of air filter cartridges, Clements discloses a filter cartridge 140 comprises a grounding clip 196. Clements Fig. 20, col. 12, ll. 40–49. Clements further discloses that the grounding clip 196 is installed to establish an electrical ground from the tube sheet 154 to the core 194 of the filter cartridge 140. Id. at ll. 44–49. It would have been obvious to include the grounding clip 196 of Clements on the filter cartridge 14 of the prior art for the benefits of establishing an electrical ground from the tube sheet to the core of filter cartridge 14. 

Claim Rejections - 35 USC §§ 102 or 103
Claims 1, 3–6 and 8–9 are rejected under 35 U.S.C. 103 as being obvious over the prior art disclosed in Applicant’s Specification dated Jun. 11, 2019 (“the prior art”) in view of Silvestro et al., US 2019/0255476 (“Silvestro”). Claim 2 is rejected under 35 U.S.C. 103 as being obvious over Silvestro in view of Weber et al., US 2012/0198801 (“Weber”). Claim 7 is rejected under 35 U.S.C. 103 as being obvious over the prior art in view of Silvestro and Kao et Claim 10 is rejected under 35 U.S.C. 103 as being obvious over the prior art in view of Silvestro and Clements, US 8,580,004 (“Clements”). 
Claim 1 is directed to a vertically oriented dust collector configured to filter dry particulate matter from an air stream. The vertically oriented dust collector comprises a housing containing at least one cartridge. Each said cartridge comprises a filter pan having an opening. A filter is incorporated into the opening. The filter pan has at least one alignment opening. The housing further comprises at least one pair of rails oriented parallel to each other within the housing onto which each said cartridge is mounted. At least one alignment block is sized and shaped to correspond to the alignment opening of the filter pan. The alignment block is positioned such that when the cartridge is installed in the housing, the alignment opening of the filter pan aligns with the alignment block.
Claim 8 is directed to the vertically oriented dust collector of claim 1. The alignment block is configured such that improper installation of said cartridges into said housing prevents the operation of the vertically oriented dust collector.
Claim 9 is directed to the vertically oriented dust collector of claim 1. The filter pan is a double walled pan that comprises a top pan and a bottom pan.
The prior art discloses a vertically oriented dust collector 10 configured to filter dry particulate matter (i.e., dust) from air. Spec dated Jun. 11, 2019 (“Spec.”) Fig. 1, p. 3. The dust collector 10 comprises a housing 12 containing at least one cartridge 14. Id. at Fig. 1, p. 3. Each cartridge 14 comprises a filter pan 18 having an opening that receives a filter 16. Id.
The prior art does not teach that the filter pan 18 has at least one alignment opening. The prior art further does not teach that at least one alignment block is sized and shaped to correspond to the alignment opening of the filter pan or that the alignment block is positioned such that when the cartridge is installed in the housing, the alignment opening of the filter pan aligns with the alignment block.
The prior art further does not teach that the alignment block is configured such that improper installation of said cartridges into said housing prevents the operation of the vertically oriented dust collector.
Additionally, the prior art does not teach that the filter pan is a double walled pan that comprises a top pan and a bottom pan.

    PNG
    media_image4.png
    675
    1144
    media_image4.png
    Greyscale

However in the analogous art of vertically oriented dust collectors, Silvestro discloses a filter pan (i.e., filter flange 40) with at least one alignment opening (i.e., alignment depressions 72). Silvestro Fig. 8, [0036]. At least one alignment block (i.e., clamps 78) is sized and shaped to correspond to the alignment opening 72 of the filter pan 40. Id. at Fig. 10, [0036] and [0038]. Id. at Fig. 10, [0036] and [0038]. Silvestro further discloses that the design of alignment block 78 and alignment opening 72 prevents improper installation against tube sheet 34 as the operator will be unable to properly interlock the clamp handles if the clamps 78 is not located in the clamping depression 72. Id. at [0038]. It would have been obvious to replace the filter pan 18 of the prior art with the filter pan 40 of Silvestro and include the matching alignment block 78 of Silvestro on the prior art for the benefits of preventing improper installation. With this modification, the alignment block 78 of Silvestro would prevent improper installation of cartridges 14 into said housing 12 and further prevents the operation of the vertically oriented dust collector. Additionally, with this modification, the filter pan 40 of Silvestro would have a lower clamping surface 48 (i.e., a “bottom pan”) and an upper gasketed sealing surface 50 (i.e., a “top pan”). Silvestro [0032].


    PNG
    media_image2.png
    450
    927
    media_image2.png
    Greyscale

Claim 2 is directed to the vertically oriented dust collector of claim 1. The opening is elliptical and the filter has an elliptical cross-section.
The prior art in view of Silvestro does not disclose that the opening is elliptical and the filter 16 has an elliptical cross-section. 
In the analogous art of dust collectors, Weber discloses an elliptical opening 50 and a filter 52 with an elliptical cross-section. Weber Fig. 12, [0046]. It would have been obvious for the opening and the cross-section of filter 16 in the modified prior art to be elliptical as the shape is recognized in the dust collectors art as being suitable for the filter pan openings and filter cross-sections. 
Claim 3 is directed to the vertically oriented dust collector of claim 1.  The opening is circular and said filter has a circular cross-section.
The prior art in view of Silvestro discloses that the opening is circular and the filter 16 has a circular cross-section. Spec. p. 1. 
Claim 4 is directed to the vertically oriented dust collector of claim 1. The housing contains four said cartridges.
The prior art in view of Silvestro discloses that the housing 12 contains four cartridges 14. Spec. p. 3, Fig. 1. 
Claim 5 is directed to the vertically oriented dust collector of claim 1. The housing contains two pairs of said rails.
The prior art in view of Silvestro discloses that the housing 12 contains two pairs of rails 20. Spec. p. 3, Fig. 1. 
Claim 6 
The prior art in view of Silvestro discloses that the housing 12 contains two alignment blocks 78 for each pair of the rails 20. Silverstro Fig. 10, [0038]. 
Claim 7 is directed to the vertically oriented dust collector of claim 1. The filter pan has mitered corners.
The prior art in view of Silvestro does not disclose that the filter pan has mitered corners.
However, in the analogous art of dust collection systems, Kao discloses a filter pan with mitered corners. Kao Fig. 4a. It would have been obvious for filter pan to have mitered corners as mitered corners are known in the dust collection art as being suitable for filter pans.

    PNG
    media_image5.png
    464
    732
    media_image5.png
    Greyscale

Claim 10 is directed to the vertically oriented dust collector of claim 1. Each said cartridge further comprises a grounding clip.
The prior art in view of Silvestro does not disclose that each cartridge 14 further comprises a grounding clip. 
However, in the analogous art of air filter cartridges, Clements discloses a filter cartridge 140 comprises a grounding clip 196. Clements Fig. 20, col. 12, ll. 40–49. Clements further discloses that the grounding clip 196 is installed to establish an electrical ground from the tube sheet 154 to the core 194 of the filter cartridge 140. Id. at ll. 44–49. It would have been obvious to include the grounding clip 196 of Clements on the filter cartridge 14 of the prior art for the benefits of establishing an electrical ground from the tube sheet to the core of filter cartridge 14. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Huning et al., US 5,803,939 (“Huning”).
Clements, US 6,358,292 (“Clements”).
Amirkhanian, US 2009/0249754 (“Amirkhanian”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIANPING HE whose telephone number is (571)272-8385.  The examiner can normally be reached on 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelley Heidi can be reached on (571) 270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Qianping He/Examiner, Art Unit 1776                                                                                                                                                                                                        

/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776